Fourth Court of Appeals
                                         San Antonio, Texas
                                                 August 21, 2015

                                               No. 04-15-00122-CR



                                              Carlos Bernard SMITH,
                                                     Appellant

                                                  v.
                                              The State of
                                         THE STATE OF TEXAS,
                                               Appellee

                        From the 226th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR8656
                                 Honorable Sid L. Harle, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to September 14, 2015.

                                                             PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              James Clayton Oltersdorf                      Nicolas A. LaHood
                 509 South Main                                District Attorney, Bexar County
                 San Antonio, TX 78204-1118                    101 W. Nueva, Suite 370
                                                               San Antonio, TX 78205